DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 19, 20, 23 and 24 are pending in the instant application; claims 1 and 19 are amended; claims 3 and 21 are cancelled; claims 23 and 24 are newly presented; claims 1, 19, 20, 23 and 24 are the subject of the Office Action below.

Examination Considerations
Applicant's Amendments filed March 23, 2021 have been received and entered into the present application. Claims 1, 19, 20, 23 and 24 are pending and are herein examined on the merits.
Applicant's Reply, filed March 23, 2021 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.

Claim Rejections - 35 USC § 103 – Withdrawn
Claims 1, 3 and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Rawas-Qalaji et al. (US 2007/0202163 A1; cited in IDS) in view of Bodor (US 4,145,441; cited in IDS) is withdrawn.



Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed product of a compound of the claimed Formula, formulated as a pharmaceutical composition in a unit dosage form configured for sublingual or buccal administration.  Applicants have demonstrated novel compound structures in their disclosure as originally filed.  Applicants' disclosure includes embodiments built around the claimed Formula and discloses the species embodiments and their LogP values. Applicants’ disclose that epinephrine formulations have disintegrations times ranging from 10 to 30 seconds (see specification, p.14, Table 5) and further disclose exemplified embodiment of epinephrine release from hydrolysis where the half-life is within 4 minutes (see Drawings, Fig.9). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 19, 20, 23 and 24 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629